In re Hills, Arthur Lee; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Lafourche, 17th Judicial District Court, Div. “D”, No. 201,360; to the Court of Appeal, First Circuit, No. KW92 1864.
*1103Writ granted in part; otherwise denied. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether the appointment of initial defense counsel Stephen Caillouet as an assistant district attorney, and prosecution of relator’s ease by his brother, assistant district attorney Martin Caillouet, resulted in prejudice to relator and so justified disqualification of Martin from the prosecution, and if so, whether the failure by successor defense counsel to move to disqualify Martin constitutes ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 2065, 80 L.Ed.2d 674 (1994).
LEMMON, J., would deny the application.
JOHNSON, J., not on panel.